                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:92-CR-00034-RJC
USA                                          )
                                             )
    v.                                       )               ORDER
                                             )
ALVIN B. TRUESDALE (1)                       )
                                             )

         THIS MATTER is before the Court upon motion of the defendant pro se

requesting judicial notice and a hearing, (Doc. No. 102, 103), an related pleadings.

         On June 25, 2018, this matter was transferred from Senior Judge Richard L.

Voorhees to then-Chief Judge Frank D. Whitney. The defendant asks the Court to

take judicial notice that Judge Whitney was involved with this case when he served

as an Assistant United States Attorney. (Doc. No. 102: Motion at 1). However, since

the filing of the motions, the case was reassigned to the undersigned. In two

addenda, (Doc. Nos. 105 at 4, 106 at 1), the defendant claims this matter should

again be reassigned “in an abundance of caution” because the undersigned worked

in the United States Attorney’s Office when his case was prosecuted.

         Recusal is appropriate under § 455(a) only if “an objective, disinterested, lay

observer fully informed of the facts underlying the grounds on which recusal was

sought would entertain a significant doubt about the judge's impartiality.” United

States v. Amedeo, 487 F.3d 823, 828 (11th Cir. 2007). Additionally, any judge “shall

also disqualify himself under the following circumstances: (1) Where he has a

personal bias or prejudice concerning a party, or personal knowledge of disputed




          Case 3:92-cr-00034-RJC Document 114 Filed 02/03/21 Page 1 of 2
               evidentiary facts concerning the proceeding; ... (3) Where he has served in

               governmental employment and in such capacity participated as counsel, adviser or

               material witness concerning the proceeding or expressed an opinion concerning the

               merits of the particular case in controversy....” 28 U.S.C. § 455(b). In the case of a

               judge who was a former U.S. Attorney, “a party seeking recusal must show that the

               judge while serving as U.S. Attorney actually participated as counsel for the

               government in investigating or prosecuting the specific conspiracy underlying the

               present indictment.” United States v. Norwood, 854 F.3d 469, 471-472 (8th Cir.

               2017) (citations omitted).

                       In the circumstances of this case, a fully informed, objective person would not

               have a significant doubt about the undersigned’s impartiality. The defendant has

               not alleged that the undersigned previously participated as counsel for the

               government in his case, expressed an opinion about the matter, or demonstrated

               any bias against him. The undersigned lacks personal knowledge of disputed

               evidentiary facts. Accordingly, recusal is not warranted in an abundance of caution.

                       IT IS, THEREFORE, ORDERED that the defendant’s motions, (Doc. No. 102,

               103), are DISMISSED as moot as to Judge Whitney and DENIED as to the

               undersigned.

                       The Clerk is directed to certify copies of this order to the defendant and the

               United States Attorney.

Signed: February 3, 2021




                                                           2

                           Case 3:92-cr-00034-RJC Document 114 Filed 02/03/21 Page 2 of 2
